nw .%O'OB

Michael William Godfrey -
TDCJ # 1340683

Boyd Unit
200 Spur 113
Teague, Texas 75860
Oetober 26, 2015 ._
RCC,E|VED EN
Honorable Abel Acosta ceuRT 0F cRchNALAPPEALs
Chief Deputy Clerk N[]\/ 02 2915
Court of Criminal Appeals
. . 12 0
P 0 B°X 3 8 AbetAeosta,Ctetk

Austin, Texas 78711
RE= Filin`g of Applicant’s objection - SUPPL`EMENTAL

Dear Honorable Clerk:
Enclosed, please FH\ID Applicant’S Objection to Court’s Findings Of
Fact and Conclusions of Law - SUPPLEMENTAL. FILE, and bring to the

attention of the Court Justices.

Thank you.

Sincerely,

MWN/

Michael Wiuiam Golfrey
TDCJ #1340683

Applicant Pro Se

Cc: Chris Daniel, Harris County District Clerk’s Offlce

IN THE COURT OF CRIMINAL APPEALS OF TEXAS
IN THE 230TH I)ISTRICT COURT oF HARRIS CoUNTY, TEXAS
EX PARTE Case # WR-76-780-3

MICHAEL W. GODFREY Trial Court No. 912345-D

OMOUJ¢M’WO

APPLICANT’S OBJECTION TO COURT’S FINDING OF FACT
AND CONCLUSIONS OF LAW

SUPPLEMENTAL

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, l\/Iichael William Godfrey (Applicant) in the above
styled and numbered cause and files this, his first Supplemental to his
~ Objection to Court’s Findings of Fact and Conclusions of LaW. Applicant

Would ask the Court to consider the following:

I. BACKGROUND
Applicant Was alleged in a Motion To Adjudicate Guilt, among other
things, inter alia, possession of marijuana less than 4 `grams, and an

Adjudication Hearing Was held. The Honorable Susan Brown of the 185th

District Court of Harris County found the possession charge to be ‘true’ and
assessed 15 years in the Texas Department of Criminal Justice. n

Applicant subsequently filed an Application For Writ of Habeas
Corpus. The Honorable Brad Hart of the 230th District Court of Harris
County adopted and signed the State’s Proposed Findings of Fact and
Conclusions of Law on September 8, 2015, one (l) month past the due date
for the Court to forward the file to the Court of Criminal Appeals. Applicant
then filed his Objection to Court’s Findings of F act and Conclusions of Law.

In his ‘Objection’ he re-iterates his position that he is “actually
innocent” of the only law violation that revoked his probation: possession of
marijuana, less than 4 grams because:

(1) Matthew De Los Santos brings “newly discovered” affidavit
testimony that the marijuana did not belong to Applicant, but Was his, and
that he had left it in the backseat of the Applicant’s truck the night prior to
being stopped and the marijuana Was found, and; t

(2) Applicant’s defense counsel failed to investigate this
exculpatory alibi evidence. Thus, because counsel failed to discover this
exculpatory alibi evidence, it Was “unavailable” to the fact-finder, Judge

Susan Brown of the lSSth District Court. It is “more likely than not” that the

Judge would have continued Applicant on his probation, finding him

“actually innocent” of the only law violation that revoked his probation.

II. ACTUAL INNOCENCE

The entire time the Applicant was on probation, just under four (4)
years, he was required to take a drug test every two (2) weeks, even against
the assessment that he was not susceptible to using drugs. Not once did he
test positive. (Exhibit A). Therefore, it would be safe to draw the inference
that Applicant was not in the habit of using marijuana If he was, arguendo,
he would be in the habit of possessing it. If he was in the habit of possessing
it, then, at least, it would be safe to infer that Applicant would not be
careless and leave it out in the open on the backseat where it would be
clearly seen by someone looking in, i.e.: say, a police officer (Officer
Michael Sprinkle) initiating a routine traffic stop for a recently expired
inspection sticker. It is a sad day when someone does twelve years in
prison on a fifteen year sentence because of an expired inspection sticker.

j Applicant was the owner/operator of SG Systems, a six-figure General
Contracting business in Commercial Construction. Applicant built malls,
banks, and shopping strip centers. He used his trucks, registered in the SG

System’s name, as “company trucks”, to transport workers to and from job

sites. It is not unreasonable .to infer that the marijuana belonged to one of
the workers, especially since it was found in the backseat.

In light of this premise, it would also not be unreasonable to infer that
the marijuana was left in the backseat by someone who was in the backseat.
(emphasis added). Matthew De) Los Santos brings “newly discovered”
evidence that it was him who had left it in the backseat the night prior to the

traffic stop for the inspection sticker and the marijuana was discovered

IN CONCLUSION, it would be unreasonable to assume that the
marijuana belonged to the Applicant. In light of the “newly discovered”
evidence, the Court should consider the existence of another perpetrator, and
declare Applicant “actually innocent” of the possession charge, and grant

relief.

III. ABUSE OF DISCRETION
After the first Application For Writ of Habeas Corpus was filed on
January 4, 2010, claiming Ineffective Assistance of Counsel, Conflict of
Interest, and Prosecution’s Use of Misleading Testimony at the Adjudication
Hearing, the State, in its Proposed Findings of Fact and Conclusions of Law,

which the Court adopted, proposed that even without counsel’s ineffective

assistance, counsel’s conflict of interest, and Prosecution’s use of
Misleading_ Testimony, the Applicant plead ‘true’ to the allegation that he
purchased alcohol. (R.R. at 7) State’s Proposed Findings, 33).

Applicant pled true to purchasing alcohol because he was being
honest. Applicant purchased a bottle of Southem Comfort for his mother
while in route to his mother’s house. The 185th used this to revoke
Applicant’s probation. This was a clear Abuse of Discretion because
“buying it is not a violation

A District Court Abuses its Discretion when it improperly applies the
law, or when a judge renders a decision that is incorrect U.S. v Alexius, 76
F.3d 642 .(5"‘ Circuit 1996) (the Court of Appeals heldthat the District
Court abused its discretion by not allowing the cross-examination of a

witness regarding a pending federal felony drug charge and that the error

was not harmless); U.S. v. Russell 76 F.3d 808 (6th Circuit 1996) (trial

 

court improperly considered defendant’s involvement in drug transaction
that\ happened months after charged offense and that did not occur “during
the commission of the offense of conviction”.

In an email conversation between Elizabeth Horton (CSC), the
Applicant’s Probation Officer, and Sheryl Frerichs (CSC), another Probation

Officer on August 5, 2004 at 8:41Al\/I, Elizabeth Horton stated: ”I told John

(polygrapher) we needed to know specifically if the defendant consumed

alcohol because “buying it is not a violation”...” (Emphasis added). There

is no proof in the record that Applicant “consumed” alcohol. (Exhibit B).
This Honorable Court should consider these facts in determining

whether Applicant’s probation should have been revoked.

PRAYER

WHEREFORE,\PREMISES CONSIDERED, Michael William

Godfrey (Applicant) PRAYS for declaratory judgment

Respectfully Submitted,

WMM%

Michael` William Godfrey
TDCJ #1340683

Boyd Unit

200 Spur 113

Teague, Texas 75860

Applicant Pro Se.

CERTIFICATE ()F SERVICE

I, Michael William Godfrey, TDCJ #1340683, being currently
incarcerated at the Boyd Unit, TDCJ-CID, and being the Applicant in the
foregoing proceedings do verify that this is a true and correct copy of the
foregoing has been mailed to:

Linda Garcia

Assistant District Attorney
1201 Franklin, Suite 600
Houston, Texas 77002

ming

Michael William Godfrey
TDCJ #1340683

Boyd Unit

200 Spur 113

Teague, Texas 75860

under penalty of perjury.

 

Applicant Pro Se.

EXHIBIT A

Proof of all of Applicant’s drug results from 2002-2005

[All negative]

 

, .',-*-
_ n s \, .
'{:. x,'t ,'.,' '-

Chf'O`l'lQl'OQiCGl SUmmGPY cAusE/cscn#

 

 

 

 

 

 

 

 

 

sPN# 091234501010 -.‘.~
01238606 Next Rpt pace @ 1
T¥PE oF Los ` _______
. oATE coNTAcT suMMARv oF coNTAcT 2 '
8/22/2005 uA cso REcEl\/ED uA RESULTS- NEGATl\/E. ~ g_,

ELIZABETH HORTON YB

 

 

 

 

 

 

nefendam: MchAEL GoDFREv cso: ` . E\izabeth Horton Pol Y8

 

 

SPN#

01238606 Next Rpt mate ________ @
T¥PE OF Los ......
DATE cONTACT suMMARY oF coNTAcT 2 '

§ , 1 o
Chr'onologica§ Summary

 

 

l 091234501010 ‘*,‘

CAUSEICSCD#

 

 

 

5/23/2005

 

 

UA

cso REcEr\/ED uA RESuL.Ts- NEGAnvE.
' EleABETH HoRToN

CSO RECE|VED 4-05 SOTP PROGRESS REPORT.
/
ELIZABETH HORTON Y8

 

ar

Elizabeth Horton PO| YB

.`_.~_
-

 

 

Defondant:

MlCHAEL GODFREY CSO:

 

 

. ' .
Chl"onologi€€ll SU|’N\’\G|”Y `cAusE/cscrg§___”

 
   

 

 

 

 

 

 

 

 

__._€Mt__ » 091234501010"";:_
01238606 . Next Rpc pate @ §
TYPE OF LOS
nATE coN'rAcT suMMARY oF coN'rAcT 2
411 1/2005 UA csc REcE\\/ED uA REsqusF NEGATWE.
EL\zABETH HoRroN 62

 

 

 

 

Defendant: M|CHAEL GODFREY CSO: Ellzabeth Hor‘ton

 

. .
Chf'OnOlOgiCGl SUmmG|”y cAusE/csco#

 

 

 

 

 

 

 

 

 

SPN# 091234501010 _".‘.`
01238606 NBXt Rpt Date @
TYPE OF Los _
DATE CONTACT SUMMARY OF CONTACT 2 '
2/28/2005 uA CSO RECE|VED UA RESULTS- NEGAT|VE. M(
EL|ZABETH HORTO 8

 

 

 

 

 

Defandant: M|CHAEL GODFREY CSO: Elizabeth Horton POI Y8`

 

 

l 0

Chl"'OnOlOgiCGi $Umm(ll”Y ‘ cAusE/cvsco#"

 

 

 

__§Bhi__ 091234501010 ‘*
01238606 Next Rpt Date @ -i:_
TYPE oF ~ Los --*_----~~~-.
nATE coNTAcr suMMARv oF coNTAcr 2 ' _

 

 

 

2/8!2005 MA"- CSO RECE|VED 2004 SOTP ANNUAL PROGRESS REP§RT.
EL|ZABETH HORTON

CSO RECE|VED UA RESULTS~ NEGATIVE. id §§
EL|ZABETH HORTON_

 

 

 

 

 

Defendant: MlCHAEL GODFREY CSO: E|izabeth Horton PO| ‘{8

§ d

 

 

 

 

 

 

 

 

 

 

Chf'OhOnglCGi SU|T\"\GI“Y cAusE/cscn#
sPN# 091234501010 je_
0'1233606 Nexc Rpt uaw @ §
TYPE OF - Los
DATE coNTAcT suMMARY oF coNTAcT 2 f'
11/11/2004 uA cso REcE¢vED uA REsuLTs- NEGATNE. ZJA_

 

 

 

EL|ZABETH HORTON ¥8

 

‘_.,-`_

 

 

Defendant: MICHAEL GODFREY ' CSO: Elizabeih HO|’lOn

PO|

Y8

 

 

 

 

 
  
  
   
  
  
  
   

CHRONOLOG|CAL
SUMMARY
01238606 ` 912345
SpN# CAUSE #
TYPE OF l
DATE CONTACT ‘ SUMMARY OF CONTACT
01/13/04 Received UA results from 01!09)'04. negative.
infred Dean YX 63
91/16/04 Received ELM Reports from GSSC from 01!05/04 through 01!1 5104.
Reviewed, no violations noted.
infred Dean YX 65
01/20/04 eeeived progress report from SOTP, Ross|yn Granger for the month of
December 2003. No sessions missed. Participation: attentive, said very
litter, did not inltlate.
urrent treatment oals: define treatment goals
infred Dean YX
01/26/04 Ret.eived ELM reports from esso from 01/16104 through 01/23to4.
Reviewed, no violations noted.
infred Dean YX

°1’26’°4 *° _ Reeeived call from Mary with Gssc advising that defendant needed to

have in monitor checked for battery change. She reported that he had
several open close strap reports over the weekend which usually
indicates that a battery change is naeded.

infred Dean7® .

 

 

 

 

 

LOS 2 PROBAT|ONER’S NAME: . Michael William Godfrey

 

 

 

 

 

 

 

 

CHRONOLOG|CAL
SUMMARY
01238606 912345
SPN# CAUSE #
TYPE OF
DATE CONTACT SUMMARY OF CONTACT
09/10/03 tc Received message from defendant reporting that the job ended with
rake. Reports started a new job with Taft Construction 4543 Post Oak
Rd. #214, Houston, TX 77057, ph # 713-960-9991. Raports job site is at
emorial City Maii rebuilding the front entrance. Reports that he is
calling Officer Coffelt to report update.
infred Dean m
09/1 2/03 eoelved UA results from 09/08!03, negative.
infred Dean
LOS 2 PROBAT|ONER’S NAME: Michael William Godfrey

 

 

 

 

 

 

 

 

CHRO'NOLOG|CAL
SUMMARY .
01238606 ' 912345
SPN# CAUSE #
T¥PE OF
DATE CONTACT SUMMARY OF CONTAC`I'
05/23/03 Received Sex Offender psychosocial evaluation completed by Rossiyn
Granger 12111/02 Sex Offender Treatment recommended
Winfred Deanm
05/23/03 Received UA results from 05/19{03, negative.

Winfred Dean Y® _

 

 

LOS

2

PROBAT\ON ER’S NAME: Michael William Godfrey

 

 

 

 

 

w

. .
cHRoNoLoGchL
suMMARY

01238606 ‘ 912345
SPN# CAUSE #

TYPE OF
DATE CONTACT ' SUMMARY OF CONTACT

03/1 1103 tc Contacted SOTP, Granger and left message for call to be returned.
infred Dean YX @

 

    
 
     
   
 
  
   
    
   
  
   
   

Received returned call from SOTP, Rossiyn Granger to verify
efendant's attendance in treatment SOTP informed CSO that
efendant did make session up on 03/05/03 for missed session on
3101/03 but called her on 03107/03 and left a message requesting his
e baiance'. He also advised that he would report for session on
03!08/03. However, informed that he failed to report for his session on
03108!03. CSO advised that defendant came in to report today but CSO
as not aware that he missed his session this past weskend. Ms.
ranger reported the she would send notification of missed treatment

03/11/03 ic

03"12/03 tc Contacted defendant and left message on voice mail for call to be

returned.
infred Dean YX

Received reports from Rosslyn Granger dated 0311 1103 notifying of
issed treatment sessions on 03!01!03 and 03/08!03. Defendant made

up missed session on 03/01/03 on 03,'05/03.

infred Dean YX

03/12!03

 

03/12/°3 RAcKlNe sheer susml'r'rEo To cary asserts with HPD.

infred Dean YX GP

03/12/03 tc Received returned call from defendant, questioned him about why he did

not report that he missed SOTP on 03!08}03 when he reported for this
office visit on 03!11/03. Defendant reported that he was afraid to tell

` SO that he missed, CSO questioned him about the reason for the miss.

He reported that he 'ssed because he work up iate.

infred Dean YX

03/13/03 Received UA results form 03/11/03, negative

Winfred Dean YX

0 117/03
3 Received progress report from SOTP, Granger for the month of February

2003. No sessions missed, participation needs improvement
Winfred Dean

 

 

 

 

 

 

LOS 2 PROBAT|ONER’S NAME: Michael William Godfrey

 

 

 

 

 

 

 
  
   
  
 

 

 

 

 

CHRONOLOG|CAL
SUMMARY
01238606 912345
SPN# CAUSE #
TYPE OF
DATE CONTACT SUMMAR¥ OF CONTACT
02/ 12103 ` Received UA results from 02/07!03, negative.
infred Dean YX@

02/17/03 Received progress report from Granger for the month of January 2003.
No sessions missed, needs to be more focused and show initiative in
treatment _ `

Received Annual Progress Report for the year 2002. Overall progress,
below average.
nfred Dean YX@
02/25/03 fC contacted defendan d reset visit for 02/21/03 @ 1:30 am.
infred Dean YX 3 5
f LOS_ 2 PROBAT|ONER’S NAME: Michaei William Godfrey~

 

 

 

 

 

 

CHRONOLOGICAL

 

 

 

 

- SUMMARY
M ___91_2.§£§__
SPN# CAUSE #
T\'FE OF
Dl>l§ CONTAGT - SUMMARY OF CONTACT

10109/02 tc CSO contacted defendant and informed him that the court is allowing

his 30 days to locate a new residence. Advised that he needs to move
' rom current location by 11108/02. Defendant agreed to compiy. To

contact CSO 7 days or to any move.
iWinfred Dean Y)(.

1011 1/02 fG Received call from defendant, reports working on a ]ob at a doctor's ,

ffice for Dr. Salee 1210 NASA Rd 1, 77058, 281 -543-8200.
infred Dean YX

10/11/92 Received UA results from 10109!02, negative.
Winfrec| Dean Y)W

10/1 7102 tc Received call from defendant, requesting the surveillance officer
measure the distance again from pool as he feels that the measurement
is not accurate. He re uested to be present when the measurement is
conducted. l '

10/17/02 Wmfred Dean YX

Submitted request for residence be measured again for csz compliance.
infred Dean YX '

 

 

LOS

PROBAT\ONER’S NAMEZ Michael William Godfrey

 

 

 

EXHIBIT B

Proof of email conversation between (CSC)s

Elizabeth Horton and Sheryl Frerichs

 
    
    

` . . Page 1 ors v
. . :i:.‘,:,

Horton. Elizabeth (GSC)

 

From: Fretichs, Sl't&ryl (CSC)

Sent: Thursday, August 05, 2004 8:41 AM , t
To: Horton, Elizebeth (CSC)

Subject: RE: Probationer Michael Godfrey

Did you &nd out whether or not he lied to you about John rescheduling him??
-~-»-Ortginal Message---
From: Horton, Eilzabeth (CSC)

Sent:`Thursday, August 05, 2004 8:10 AM _ ..1.

To: Frerichs, Sheryl (CSC) fl`lff‘.l
Subjecl:: RE: Probationer Michae| Godfrey ::_
John said he could not get much out of him. He was so surprised when John ;;‘;f§i
confronted him on being in a liquor store it wasn't funny. Ofcourse he came up xi

with a lie about buying two ltter bottle of coke. ` M;

~--Origtnal Message-:"-'--.. _

From: Frerichs, Sheryl (C$C)

Sent: Thursday, August 05, 2004 8:07 AM
To: Horcon, Eztzabem (csc)

Subject: RE: Probationer Michaei Godfrey

imagine thatl Any admissions'?'

----Ortginal Message--- , ,-
From: Horr.on, Eiizabem (Gc)
Sent: ‘i`hursday, August 05, 2004 8:07 AM "
To: Frerlchs, Sheryl (CSC)

Subject: RE: Probationer Michael Godfrey

He failed big time on the alcohol questions. John said he kept trying to ';_;~_;
control the interview. l_::::;
----Origina| Message--»-~ ~j:::j
Frorn: Frerlchs, Sheryl (CSC) :::;
Sent: Monday, August 02, 2004 10:48 AM ::::-.

To: Horton, Elizabeth (CSC) _
Subject: RE: Probationer Mlchae| Godfrey f'_"j

FY| - John just stopped by. Mr. Godfrey thought he might be ableto come up wlthe
money later this afternoon and John can still test him today. | told John we needed to

know specifically. if the def. has consumed alcohol because buying it is not a
vtoiation. He will include this in his test.
~m_--

»--Original Message -----

From: Horton, E|lzabeth (CSC) _

Sent: Monday, August 02, 2004 10:05 AM

To: Frcrichs, Sheryi (CSC) ~
Subject: RE: Probationer Michael Godfrey

10/4/2004 .....”§

winner

._»,..